Citation Nr: 1108966	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-16 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for congestive heart failure, or any other heart disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The Veteran served on active duty from December 1977 to November 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2004 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in May 2010, when the Board remanded for further development.  After completing the requested development to the extent possible, an August 2010 supplemental statement of the case continued to deny the claim, which was then returned to the Board for further appellate consideration.  The Board finds that there has been substantial compliance with its May 2010 remand.  Therefore, the Board will proceed to adjudicate the appeal.  


FINDING OF FACT

The preponderance of the competent medical evidence shows that the Veteran's current heart disability was not initially manifested during active service or within one year following separation, and is not otherwise related to service.  


CONCLUSION OF LAW

The Veteran's currently diagnosed heart disorder was not incurred during active service and cannot be presumed to have manifested in service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in March 2004, prior to the date of the issuance of the appealed July 2004 rating decision. 

The Board further notes that, in March 2006, the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

The Board notes that under the recently published version of 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  

The Board notes that no medical examination has been conducted or medical opinion obtained; however, there is no evidence indicating a possible relationship between the Veteran's current heart disability and an incident of or finding recorded during active service; therefore, the Board finds that an examination to determine the etiology of the Veteran's current heart disability is not required.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II. Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

III. Background and Analysis

The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, private medical records, and VA records.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for his currently diagnosed congestive heart failure.  The Veteran claims that he complained of having chest pains throughout his military duty.  

Service treatment records are negative for any complaints or findings referable to any heart disability.  The Veteran's June 1983 separation examination reveals normal clinical evaluations for the heart and vascular systems.  Subsequent to service, records reveal that the Veteran received a diagnosis for severe non-ischemic cardiomyopathy in May 1999.  An August 1999 private treatment letter noted that the Veteran had a diagnosis of severe non-ischemic cardiomyopathy and was 100 percent disabled from a cardiovascular standpoint.  An additional private treatment record from December 2000, shows a principal diagnosis of congestive heart failure with secondary diagnoses of non-ischemic cardiomyopathy.  There are also records of additional cardiac diagnoses, including coronary artery disease and ischemic cardiomyopathy from August 1999 through October 2008.  

After a careful review of the record, the Board finds that service connection for a heart disability is not warranted.  In this regard, the Board notes that the Veteran has not produced any evidence showing that his congestive heart failure or any heart disability manifested prior to May 1999.  Furthermore, there is no evidence linking the Veteran's current ischemic cardiomyopathy or any heart disability and his period of service.  The submitted evidence only serves to establish that the Veteran has a current disability.

The first indication of his heart disability was not until over 15 years after the Veteran was discharged from active duty.  The absence of clinical treatment records for many years after active duty is probative evidence against continuity of symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  However, in this case, there is no competent evidence of a nexus between the Veteran's current heart disability and his military service.  

The Veteran's contentions as to etiology of this condition have been considered.  It is noted that he is competent as a lay person to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there is no evidence of record that he has specialized medical knowledge to be competent to offer medical opinion as to cause or etiology of the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Further, as noted, while he claims to have made complaints of chest pains during his time in service, that history is not found credible considering the lack of documentation from service treatment records or any private records during his time of service or within the first year following separation.  The Board believes that if serious symptoms such as chest pains had existed in service or shortly thereafter, the Veteran would have sought treatment.  

There is no evidence that relates the Veteran's diagnosed ischemic cardiomyopathy or any other heart disability to his military service.  Further, the evidence does not support a nexus between the Veteran's claimed heart disability and an event or incident of his period of service.  38 C.F.R. § 3.303.  Under the circumstances, the Board concludes that the preponderance of the evidence is against an association between the Veteran's current heart disability and service.  

Accordingly, the Board finds that service connection for congestive heart failure or any other heart disability is denied.  In reaching this conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.



ORDER

Service connection for a heart disability is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


